





EXHIBIT 10.3
LETTER AGREEMENT RELATING TO
ASSET PURCHASE AGREEMENT


This Letter Agreement, dated as of October 9, 2020 (this “Letter Agreement”), is
by and among NiSource Inc., a Delaware corporation (“Seller Parent”), Bay State
Gas Company, a Massachusetts corporation and indirect wholly-owned subsidiary of
Seller Parent (the “Company” and, together with Seller Parent, “Seller”), and
Eversource Energy, a Massachusetts voluntary association (“Buyer”). Capitalized
terms used and not otherwise defined herein have the meanings set forth in the
Purchase Agreement (as defined below).
WHEREAS, Seller Parent, the Company and Buyer are parties to that certain Asset
Purchase Agreement, dated as of February 26, 2020 (the “Purchase Agreement”);
and
WHEREAS, the parties hereto desire to make certain modifications to the Purchase
Agreement as set forth in this Letter Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed by and among Seller Parent, the
Company and Buyer as follows:
Section 1.Amendments. The Purchase Agreement is hereby amended as follows:
(a)Section 1.1 of the Purchase Agreement is amended to add the following defined
terms:
“June 30 Forgiveness Credits” has the meaning given to it in the Settlement
Agreement.

“Settlement Agreement” means the Settlement Agreement, executed on July 2, 2020,
by and among Buyer, Seller, Eversource Gas Company of Massachusetts, the
Massachusetts Attorney General’s Office, the Massachusetts Department of Energy
Resources and the Low-Income Weatherization and Fuel Assistance Program Network.


(b)Section 4.4 of the Purchase Agreement is amended to add the following after
clause (j) thereof:


Notwithstanding anything to the contrary in Section 4.4(j) of this Agreement,
but without in any manner qualifying or limiting Seller’s representations,
covenants and obligations under this Agreement (including Section 2.1(a)
hereof), in the event that the Company does not have a valid legal description
for any parcel of Owned Real Property set forth on Exhibit B attached hereto
(collectively, the “Exhibit B Owned Real Property”) as of the Closing Date, in
lieu of delivering a Deed for any such parcel of Exhibit B Owned Real Property
at the Closing, Seller shall (1) deliver a release deed in form and substance
substantially similar



--------------------------------------------------------------------------------



to the form of release deed on Exhibit C attached hereto (the “Release Deed”)
for such parcel of Exhibit B Owned Real Property at the Closing, and (2) as
applicable:


(i) with respect to any parcel of the Exhibit B Owned Real Property set forth on
Exhibit B – Schedule I attached hereto, within sixty (60) days after the Closing
Date, subject to extension as mutually agreed to by Seller Parent and Buyer
acting reasonably and in good faith, Seller shall deliver to Buyer a Deed with a
valid legal description for each such parcel of Exhibit B Owned Real Property;


(ii) with respect to any parcel of the Exhibit B Owned Real Property set forth
on Exhibit B – Schedule II attached hereto, within one hundred twenty (120) days
after the Closing Date, subject to extension as mutually agreed to by Seller
Parent and Buyer acting reasonably and in good faith, Seller shall (A) use its
reasonable best efforts to deliver to Buyer a Deed with a valid legal
description for each such parcel of Exhibit B Owned Real Property and (B) in the
event Seller has not delivered such a Deed for any such parcel of Exhibit B
Owned Real Property within such one hundred twenty (120) day period, Seller
shall, at its sole cost and expense, commence and use its reasonable best
efforts to promptly prosecute to completion a quiet title action for such parcel
of Exhibit B Owned Real Property, and promptly following the successful
completion of such action for any such parcel of Exhibit B Owned Real Property,
Seller shall deliver a Deed with a valid legal description for such parcel of
Exhibit B Owned Real Property; and


(iii) with respect to any parcel of the Exhibit B Owned Real Property set forth
on Exhibit B – Schedule III attached hereto, within one hundred twenty (120)
days after the Closing Date, subject to extension as mutually agreed to by
Seller Parent and Buyer acting reasonably and in good faith, Seller shall (A)
use its reasonable best efforts to deliver to Buyer a Deed with a valid legal
description for each such parcel of Exhibit B Owned Real Property (and
concurrently with Seller’s delivery of any such Deed to Buyer, Buyer shall
return the corresponding Release Deed to Seller, along with written confirmation
(which may be by e-mail) that such Release Deed has not been recorded) and (B)
in the event Seller has not delivered such a Deed for any such parcel of Exhibit
B Owned Real Property within such one hundred twenty (120) day period, Seller
shall, at its sole cost and expense, commence and use its reasonable best
efforts to promptly prosecute to completion a quiet title action for such parcel
of Exhibit B Owned Real Property, and promptly following the successful
completion of such action for any such parcel of Exhibit B Owned Real Property,
Seller shall deliver a Deed with a valid legal description for such parcel of
Exhibit B Owned Real Property (and concurrently with Seller’s delivery of any
such Deed to Buyer, Buyer shall return the corresponding Release Deed to Seller,
along with written confirmation (which may be by e-mail) that such Release Deed
has not been recorded).
2

--------------------------------------------------------------------------------





Seller acknowledges and agrees that nothing herein shall in any manner modify
the obligation of Seller to transfer, assign, convey and deliver to Buyer all
Owned Real Property free and clear of all Encumbrances (except for Permitted
Encumbrances).


(c)A new Section 4.5(f) is added to the Purchase Agreement, immediately
following Section 4.5(e) as follows:


(f) Promptly (and in any event within ten (10) Business Days) after the
completion of November 2020 billing cycles and the issuance of the June 30
Forgiveness Credits as contemplated by the Settlement Agreement, Buyer shall
notify Seller Parent of the final amount of June 30 Forgiveness Credits. If the
final amount of June 30 Forgiveness Credits is greater than fifteen million
eight-hundred thousand dollars ($15,800,000) (representing the amount of
Purchase Price withheld at the Closing in respect of such credits), then Seller
Parent shall promptly (and in any event within five (5) Business Days following
Buyer’s delivery of notice of the final amount of June 30 Forgiveness Credits)
pay to Buyer the amount of such surplus. If the final amount of June 30
Forgiveness Credits is less than fifteen million eight-hundred thousand dollars
($15,800,000), then Buyer shall promptly (and in any event within five (5)
Business Days following Buyer’s delivery of notice of the final amount of June
30 Forgiveness Credits) pay to Seller Parent the amount of such deficit,
provided that the amount of such payment to Seller Parent shall in no event
exceed eight hundred thousand dollars ($800,000).


(d)A new Section 7.7 is added to the Purchase Agreement, immediately following
Section 7.6 of the Purchase Agreement, as follows:


Section 7.7. Surety Bonds. Prior to the Closing, each of Seller and Buyer will,
in cooperation with the other, use its and cause its Affiliates to use their
reasonable best efforts to obtain all Consents from any Third Parties who are
not Governmental Bodies necessary or advisable to transfer the Surety Bond
Rights and the Surety Bond Obligations to Buyer as of the Closing. With respect
to any Surety Bond for which Consent is obtained prior to Closing in accordance
with the immediately preceding sentence, (a) the definition of “Business
Indebtedness” in this Agreement shall not include Surety Bond Obligations with
respect to such Surety Bond, (b) the definition of “Purchased Assets” in this
Agreement shall include Surety Bond Rights with respect to such Surety Bond and
(c) the definition of “Assumed Liabilities” in this Agreement shall include
Surety Bond Obligations with respect to such Surety Bond. All other surety bonds
for which the Company is the principal shall remain “Business Indebtedness” and
accordingly, “Excluded Liabilities.” For purposes of this Agreement:
3

--------------------------------------------------------------------------------





“Surety Bond Obligations” means all obligations and liabilities of the Company
under the Surety Bonds to the extent that such obligations and liabilities arise
from a performance failure of the obligor under the Surety Bonds that occurs
after the Closing.


“Surety Bond Rights” means all rights of the Company under the Surety Bonds to
the extent that such rights arise, or relate or are attributable to the period,
from and after the Closing.


“Surety Bonds” means all surety bonds relating to the Business for which the
Company is the principal that are (i) listed on Exhibit D hereto or (ii) entered
into on or after the date hereof and prior to the Closing with Buyer’s prior
written consent.
(e)The references to “Section 8.3(f)” in Section 2.1(d)(xiii)(ii) of the
Agreement and Section 2.1(d)(xvii) of the Agreement shall be deleted in their
entirety and replaced with “Section 8.3(f) and Section 8.3(h).”
(f)Section 8.3 of the Agreement shall be amended by replacing clause (f) thereof
with the following:
(f) Defined Benefit Pension Plan Transfers. In advance of Closing, Seller Parent
and the Company (i) shall take all actions necessary to, with respect to all
active employees with an accrued pension benefit in the Company Pension Plans
who will not be Transferring Employees but whose employment will remain with
Seller Parent or an Affiliate of Seller Parent after Closing, with respect to
all employees with an accrued pension benefit in the Company Pension Plans who
are on a Company-approved leave of absence or disability as of Closing, and with
respect to all former employees who are not Former Business Employees, transfer
all liabilities for all such accrued pension benefits in the Company Pension
Plans to one or more of the Other Seller Pension Plans and (ii) shall take all
actions necessary to, with respect to all Transferring Employees with an accrued
pension benefit in one or more of the Other Seller Pension Plans, transfer all
liabilities for all such accrued pension benefits in the Other Seller Pension
Plans to the Company Pension Plans. Following the foregoing and as soon as
practicable thereafter to effectuate the dual pension transfers in the previous
sentence, Seller Parent and the Company shall take all actions necessary to
transfer assets from the subtrust for the Company Pension Plans to the subtrust
for the Other Seller Pension Plans and transfer assets from the subtrust for the
Other Seller Pension Plans to the subtrust for the Company Pension Plans in
accordance with Section 414(l) of the Code and Section 4044 of ERISA; provided,
however, that (x) the amount of such transfers shall be adjusted as necessary to
(A) reflect any administrative or investment expenses paid from one of the
applicable trusts with respect to transferred pension obligations and (B)
include interest accruing from
4

--------------------------------------------------------------------------------



September 30, 2020 until the actual asset transfer date at an interest rate per
annum equal to the 30-day LIBOR in effect on September 30, 2020 as reported in
The Wall Street Journal and (y) the effective date of such transfers shall be
September 30, 2020, regardless of the Closing Date. If a Non-Active Employee
with an accrued pension benefit in the Company Pension Plans that is transferred
to an Other Seller Pension Plan effective as of September 30, 2020 (as described
in this clause (f)) returns to become a Transferring Employee, Seller Parent and
the Company shall take all actions necessary to, with respect to such
Transferring Employee, transfer all liabilities for such accrued pension benefit
in the Other Seller Pension Plans to the Company Pension Plans effective as of
the first day of the calendar month coincident with or following the date such
Transferring Employee returns to active employment (each such transfer, a
“Non-Active Employee Pension Transfer”). To effectuate each Non-Active Employee
Pension Transfer, Seller Parent and the Company shall take all actions necessary
to transfer assets from the trust for the Other Seller Pension Plans to the
trust for the Company Pension Plans in accordance with Section 414(l) of the
Code and Section 4044 of ERISA; provided, however, that the amount of such
transfers shall be adjusted as necessary to (x) reflect any administrative or
investment expenses paid from one of the applicable trusts with respect to
transferred pension obligations and (y) to include interest accruing from the
effective date of the pension transfer until the actual asset transfer date at
an interest rate per annum equal to the 30-day LIBOR in effect on September 30,
2020 as reported in The Wall Street Journal. As of the Closing, Buyer shall
assume sponsorship and all responsibility for the Company Pension Plans (except
as specifically provided in the Transition Services Agreement). Buyer, the
Company and Seller Parent shall take such actions as are necessary and
reasonable to cause the transfer of sponsorship of the Company Pension Plans to
Buyer as of the Closing and to effect the transfer of the related assets and
benefit liabilities of the Company Pension Plans and their trust, including (I)
transferring all assets attributable to the Company Pension Plans in the master
trust for the Seller Pension Plans to a newly-created trust or an existing trust
established by Buyer for the Company Pension Plans (provided that Seller Parent
may retain such assets as it determines appropriate to pay administrative and
investment expenses of the Company Pension Plans), (II) making all filings
related to such action with respect to the Company Pension Plans required under
the Code or ERISA, (III) implementing all appropriate communications with
participants in the applicable Pension Plans, (IV) transferring appropriate
records, (V) providing any notices required under any collective bargaining
agreement or the governing documents relating to the applicable Pension Plans,
and (VI) taking all such other actions as may be necessary and appropriate to
implement the provisions of this Section 8.3(f) in a timely manner. Transferring
Employees shall be eligible to continue to participate in the Company Pension
Plans following the Closing in accordance with the terms of such Company Pension
Plans. After the Closing, neither Seller Parent nor any
5

--------------------------------------------------------------------------------



of its Affiliates shall retain any liabilities related to the Company Pension
Plans other than liabilities associated with the administration of the Company
Pension Plans prior to the Closing Date.
(g)Section 8.3 of the Agreement shall be amended by re-lettering clause (h)
thereof as clause (j) and inserting the following as clauses (h) and (i):
(h)    Spin-off of NiSource Flexible Benefits Plan.  Seller shall spin off to
Buyer or to its Affiliates, and Buyer shall (or shall cause its Affiliates to)
assume, that portion (such portion, the “Eversource Gas Company/CMA Flexible
Benefits Plan”) of the NiSource Flexible Benefits Plan that pertains solely to
the Transferring Employees, including all assets and liabilities; provided,
however, a Transferring Employee shall not participate in the Eversource Gas
Company/CMA Flexible Benefits Plan as of the Closing Date with respect to
elections for group health plan coverage sponsored by Buyer or its Affiliates to
the extent he or she has elected COBRA continuation coverage for corresponding
group health plan coverage under a plan sponsored by Seller or its Affiliates.
In connection therewith, and without limiting the generality of the foregoing,
Buyer shall, or shall cause its Affiliates to, maintain the Eversource Gas
Company/CMA Flexible Benefits Plan as a cafeteria plan that includes, among
other things, a healthcare flexible spending account program and a dependent
care flexible spending account program as of the Closing (the “Buyer FSA”) for
the benefit of each Business Employee who becomes a Transferring Employee on or
before December 31, 2020, and who, in the portion of the calendar year on or
prior to the Closing Date, contributed to the corresponding flexible spending
account of the NiSource Flexible Benefits Plan (the “Seller FSA,” and such
Transferring Employees who contributed to the Seller FSA, the “FSA
Participants”). If the aggregate amount withheld from FSA Participants’
compensation under the Seller FSA for the plan year in which the Closing occurs
exceeds the aggregate amount of reimbursements paid to FSA Participants prior to
the Closing Date under the Seller FSA for such plan year, Seller shall transfer
(or cause to be transferred) to Buyer within thirty (30) days after the Closing
Date a cash payment equal to such excess, if any. If the aggregate amount of
reimbursements paid to FSA Participants under the Seller FSA prior to the
Closing Date for the plan year in which the Closing occurs exceeds the aggregate
amount withheld prior to the Closing Date from the FSA Participants’
compensation under the Seller FSA for such plan year, Buyer shall transfer to
Seller within thirty (30) days after the Closing Date a cash payment equal to
such excess, if any. For the avoidance of doubt, Buyer shall (or shall cause its
Affiliates to) assume and be solely responsible for all eligible claims for
reimbursement by FSA Participants, whether incurred prior to, on or after the
Closing Date, that have not been paid in full as of the Closing Date, which
claims shall be paid pursuant to and under the terms of the Buyer FSA. The
provisions of this Section 8.3(h) shall also apply to each Non-Active Employee
who becomes a Transferring Employee on or before
6

--------------------------------------------------------------------------------



December 31, 2020, provided that, with respect to each such Transferring
Employee, the term “Transferred Employee Employment Termination Date” shall be
substituted for the term “Closing Date” in each place in which it appears and
shall mean the date as of which the Transferred Employee terminates employment
with Seller or any of its Affiliates.
(i)    Defined Contribution Plan Rollovers. Buyer shall, or shall cause its
Affiliates to, maintain or establish, a defined contribution plan that is
intended to be tax-qualified (the “Buyer 401(k) Plan”) and in which the
Continuing Employees shall be eligible to participate following the Closing
Date, subject to satisfaction of eligibility provisions. Buyer shall, or shall
cause its Affiliates to, cause the Buyer 401(k) Plan to accept rollover
contributions (including promissory notes related to plan loans) on or around
January 1, 2021, to the extent elected by Transferring Employees from any
defined contribution plan maintained by Seller or any of its Affiliates that is
intended to be tax-qualified.
(h)The following is added to the Purchase Agreement, immediately following
Section 8.8 of the Purchase Agreement:


Section 8.9 Methane Emissions. Notwithstanding anything to the contrary
contained herein, Seller shall bear 75%, and Buyer shall bear 25%, of any fines
or other monetary penalties to the extent arising out of or related to the
noncompliance with methane emission limits by the Business during calendar year
2020, as determined by the Massachusetts Department of Environmental Protection.
Following the Closing, Buyer shall use commercially reasonable efforts to
request and obtain an adjustment to methane emission limits and set asides
applicable to the Business for 2020, and Seller shall use commercially
reasonable efforts to cooperate with Buyer with respect to the foregoing;
provided that nothing in this Section 8.9 shall require either Buyer or Seller
to pay any consideration (monetary or otherwise) to, or to concede or provide
any right to, any Third Party.


(i)A new Section 13.13(e) is added to the Purchase Agreement, immediately
following Section 13.13(d) as follows:


(e) Without limiting the other covenants and obligations of the parties herein,
including those contained in Sections 13.13(a)-(d) above, in the event that any
Deed, Release Deed or assignment of Easement is rejected by the applicable
filing or recording authority, then (i) Seller shall use its reasonable best
efforts to correct and revise such instrument as necessary and appropriate to
effectuate the transactions contemplated by this Agreement, (ii) Seller shall
submit any such revised Deed, Release Deed or assignment of Easement to Buyer
for its approval, not to be unreasonably withheld, conditioned or delayed, and
(iii) Seller shall be
7

--------------------------------------------------------------------------------



responsible to pay any and all costs or expenses to the extent such costs or
expenses are incurred as a result of such rejected filing or recording.
(j)Section 5.8(a) of the Seller Disclosure Letter is deleted in its entirety and
replaced with Exhibit A to this Letter Agreement.
(k)Section 2.1(d) is amended to add the following new Section 2.1(d)(xix):
(xix) any Losses arising from any Encumbrance on the Purchased Assets resulting
from the failure of Seller to comply with Massachusetts General Law, Chapter
62C, Section 51.


Section 2.Pre-TSA Costs. The Parties acknowledge that Seller has incurred and
anticipates incurring costs and expenses in preparation to comply with its
obligations under the Transition Services Agreement, including Section 2.3(d) of
the Transition Services Agreement, and information technology system preparation
costs to “ring fence” applications supporting the transition services
(collectively, “Pre-TSA Costs”). Buyer hereby agrees to pay Seller $9,000,000
(nine million dollars) for Pre-TSA Costs, such amount to be paid to NiSource
Corporate Services Company at the Closing in full and final satisfaction of
Buyer’s and its Affiliates’ payment obligations with respect to Pre-TSA Costs,
including any such obligations arising under Section 2.3(d) of the Transition
Services Agreement. Seller shall bear any Pre-TSA Costs in excess of such
amount.
Section 3.Assignment. Seller hereby consents to (i) Buyer’s assignment, at or
prior to the Closing, of Buyer’s rights and interest to acquire the Purchased
Assets and assume the Assumed Liabilities under the Purchase Agreement to Yankee
Energy System, Inc., a Connecticut corporation (“YES”), and (ii) YES’s
assignment, in turn, of its rights and interest (a) to acquire the FCC License
Assets to Eversource Energy Service Company, a Connecticut corporation and a
direct wholly-owned subsidiary of Buyer, (b) to acquire the LNG Assets and
assume the LNG Liabilities to Hopkinton LNG Corp., a Massachusetts corporation
and an indirect wholly-owned subsidiary of Buyer, and (z) to acquire the
Purchased Assets and assume the Assumed Liabilities (other than the Purchased
Assets described in clause (y) of Section 2.1(a) of the Purchase Agreement, the
FCC License Assets, the LNG Assets and the LNG Liabilities) to Eversource Gas
Company of Massachusetts, a Massachusetts corporation; provided that, in each
case, Buyer shall cause any such assignee to remain a wholly-owned direct or
indirect subsidiary of Buyer through Closing; and provided further that no such
assignment shall relieve Buyer of any of its obligations or liabilities under
the Purchase Agreement. As used herein:
“FCC License Assets” means the Purchased Assets constituting Federal
Communications Commission radio licenses, including those set forth in Section
5.3(b)(ii) of the Seller Disclosure Letter.


8

--------------------------------------------------------------------------------



“LNG Assets” means the Owned Real Property on which the Company’s liquefied
natural gas and liquefied propane gas facilities, known as the Easton, Lawrence,
Ludlow, Marshfield, Meadowlane, Northampton and West Springfield facilities, are
situated and the following, to the extent included in the Purchased Assets, all
structures, facilities, fixtures, systems, improvements and items of tangible
personal property (including liquefied natural gas and liquefied propane gas)
located on such Owned Real Property, or attached or appurtenant to such Owned
Real Property.


“LNG Liabilities” means the Assumed Liabilities to the extent related to the LNG
Assets.


Section 4.Miscellaneous.
(a)Except as expressly provided in this Letter Agreement, all of the terms and
provisions of the Purchase Agreement are and will remain in full force and
effect and are hereby ratified and confirmed by the parties hereto. Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Purchase Agreement or as a waiver of or consent to any further or future action
on the part of any party hereto. On and after the date hereof, each reference in
the Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, will be deemed a reference to the Purchase Agreement
(including the Seller Disclosure Letter) as amended by this Letter Agreement.
(b)All issues and questions concerning the construction, validity,
interpretation and enforceability of this Letter Agreement and any claim or
legal proceeding relating to or arising out of the transactions contemplated by
this Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
(c)This Letter Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(d)Headings to sections herein are inserted for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Letter Agreement.
(e)This Letter Agreement may be executed in one or more counterparts, each of
which shall be considered an original instrument, but all of which shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto.
(f)The amendments set forth in this Letter Agreement shall be effective as of
the date set forth in the preamble to this Letter Agreement.


9

--------------------------------------------------------------------------------



* * * * *


10


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Letter Agreement to be executed
as of the date first written above.


NISOURCE INC.
By:    /s/ Donald E. Brown        
Name:    Donald E. Brown
Title:    Executive Vice President and
Chief Financial Officer


BAY STATE GAS COMPANY
By:    /s/ Donald E. Brown        
Name:    Donald E. Brown
Title:    Executive Vice President and
Chief Financial Officer




Letter Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Letter Agreement to be executed
as of the date first written above.


EVERSOURCE ENERGY
By:    /s/ Philip J. Lembo        
Name:    Philip J. Lembo
Title:    Executive Vice President and
Chief Financial Officer


Letter Agreement